    Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 1 of 16 PageID #:520




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                  )
IN RE TIKTOK, INC. CONSUMER                       )   MDL No. 2948
PRIVACY LITIGATION                                )
                                                  )   Case No. 1:20-cv-04699
                                                  )
This Document Relates to All Cases                )   District Judge John Z. Lee
                                                  )
                                                  )   Magistrate Judge Sunil R. Harjani
                                                  )
                                                  )
                                                  )


                         JOINT CASE MANAGEMENT STATEMENT

        As ordered by this Court in Case Management Order No. 1 on August 17, 2020 [ECF No.

4], and Case Management Order No. 2 on September 1, 2020 [ECF No. 24], undersigned counsel

for the parties to this MDL, which parties consist of: the plaintiffs who have reached a prospective

settlement of the claims in the MDL (“Settling Plaintiffs”) (as identified in ECF No. 6 and in the

signature blocks below), additional “Plaintiffs in Support of the Settlement Schedule” (as

identified in ECF No. 6 and in the signature blocks below), including Plaintiff A.J. who supports

the settlement schedule, non-settling plaintiffs who have proposed a litigation schedule

(“Litigating Plaintiffs”) (as identified in the signature blocks below), Plaintiff M.E, and

Defendants, submit this joint case management statement setting forth their respective positions

on the topics requested by the Court:

CMO 1, ¶9(b): List of Related Cases (Excluding Those Identified on Ex. A to CMO 1).

1. A.J. v. TikTok Inc. and ByteDance Inc., Case No. 5:20-cv-03390 (N.D. Cal. filed 5/19/2020)

2. G.R. v. TikTok, Inc. and ByteDance, Inc., Case No. 2:20-cv-04537 (C.D. Cal. filed 5/20/2020)

3. M.E., through guardian Anna Marie Emmerich v. TikTok Inc. and ByteDance Inc., Case No.
   5:20-cv-3555, (N.D. Cal. filed 5/27/2020)




                                                 1
    Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 2 of 16 PageID #:521




4. L.M., A minor, through Guardian S.M. v. TikTok Inc. and ByteDance Inc., Case No. 3:20-cv-
   0498 (S.D. Ill. filed 5/29/2020)

5. C.H., a minor, by and through his Guardian, Marc Halpin v. TikTok, Inc. and ByteDance, Inc.,
   Case No. 2:20-cv-05036 (C.D. Cal. filed 6/5/2020)

6. Arpana Iyer, Brandy Johnson TikTok Inc. and ByteDance Inc., Case No. 3:20-cv-03795 (N.D.
   Cal. filed 6/9/2020)

CMO 1, ¶9(d): Meeting of Counsel Topics.

        Settling Plaintiffs’ Position, including Plaintiffs in Support of the Settlement Schedule:

        Discussion of the topics set forth in paragraph 9(d) is not applicable in light of the

settlement in principle Defendants have negotiated with certain Interim Counsel of Record for the

Settling Plaintiffs.

        Defendants’ Position:

        The Federal Government has recently taken unprecedented, unconstitutional, and ultra

vires actions against Defendants, see TikTok Inc., et al., v. Donald J. Trump, et al., No. 2:20-cv-

07672, ECF No. 1 (C.D. Cal. Aug. 24, 2020) (civil action seeking to enjoin presidential executive

order against Defendants), that have placed Defendants in the unfair position of having to

capitulate and resolve by settlement this litigation, which litigation should otherwise be dismissed

on the pleadings. Because of Defendants’ unfairly disadvantaged bargaining position, that

settlement is nothing short of a windfall for the proposed settlement class, and the settlement

should therefore have little difficulty clearing the standards for approval set by Fed. R. Civ. P.

23(e). The settling parties are currently working as fast as they can to satisfy certain conditions

and prepare that settlement to be presented to the Court for preliminary approval, and they

anticipate being able to do so in only 48 days (October 26, 2020).

        Given the circumstances, it is extremely unlikely, if not a virtual impossibility, that the

settlement will not completely resolve this litigation. Rarely, if ever, do such cases return to




                                                  2
    Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 3 of 16 PageID #:522




litigation on the merits after settlement. (This is true even when meritorious objections are raised

during the settlement approval process. Such objections are typically resolved by modification,

rather than termination, of the settlement.) For that reason, it would be a waste of Court and party

resources to litigate the issues in paragraph 9(d) of CMO No. 1 that will be mooted by an approved

settlement. Even so, Defendants have repeatedly made themselves available to all plaintiffs’

counsel to meet and confer regarding those topics and to listen to their respective proposals.

       To the extent any non-settling parties seek to learn the terms of the settlement, they will

have those terms within 48 days (October 26, 2020) and will suffer no prejudice during these 48

days (or less). They will have ample time to review the settlement and provide their input prior to

any hearing on final approval. By contrast, Defendants stand to suffer great prejudice should any

premature leak of confidential terms adversely affect their ability to comply with certain conditions

of the Settlement or comply with the executive order that is the subject of the civil action against

the President of the United States referred to above. The putative class will also suffer a

tremendous loss should the efforts of any non-settling parties seeking to disrupt the settlement be

successful and the government action against Defendants render future settlement impossible.

       Plaintiff A.J.’s Position:

       Pursuant to CMO 1 and 2, Plaintiff A.J.’s Counsel was included and participated in meet

and confer discussions with other Interim Counsel of Record relating to scheduling matters.

However, Plaintiff A.J.’s Counsel was not informed of, and thus did not participate in, a subsequent

meet and confer call arranged with Defendants’ Counsel. Following direct communications with

Defendants’ Counsel, Plaintiff A.J. proposes that the Court defer setting deadlines proposed by

“Litigating Plaintiffs” with respect to pleadings, discovery and class certification pending (1)

distribution of the Settlement to all Interim Counsel of Record and (2) a hearing to consider




                                                 3
    Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 4 of 16 PageID #:523




approval of the proposed Settlement in accordance with the Settlement Schedule.

       Plaintiff M.E.’s Position:

       Plaintiff M.E., and her attorneys at Gibbs Law Group suggest that the Court defer setting

a case management schedule until after it appoints co-lead counsel and gives those attorneys an

opportunity to caucus. This case is too important, too complex, and too divisive to be rushed

through the settlement approval process. Instead, Plaintiff suggests the Court take a similar

approach to the one Judge George H. Wu took when faced with an early proposed settlement in

the highly visible fuel-economy multidistrict litigation against Hyundai & Kia. Rather than judge

the settlement immediately, at a time when it faced opposition from several other plaintiffs’

counsel and potential objections had yet to be fleshed out much less addressed, Judge Wu, through

a series of status conferences and hearings, authorized supplemental discovery requested by the

non-settling plaintiffs, requested several rounds of briefing to ensure all litigants’ concerns were

heard and addressed, and ultimately approved a revised settlement that had the support of all but a

few plaintiffs. The Ninth Circuit, sitting en banc, was complimentary of Judge Wu’s approach and

affirmed his order granting final approval to a revised settlement valued at more than $210 million.

In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 572 (9th Cir. 2019) (remarking that “the

district court performed an admirable job of managing this complex litigation” after settlement

was announced at the initial CMC). Plaintiff M.W. believes this case shares many similarities with

Hyundai and would benefit from a similar process.

       Litigating Plaintiffs’ Position:

       The Litigating Plaintiffs plan to proceed with discovery and setting a litigation schedule,

as reflected in the below proposed case management schedule. The Litigating Plaintiffs believe

that the proposed Class members’ rights should be protected by litigation, and this case should be




                                                 4
      Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 5 of 16 PageID #:524




vigorously prosecuted on behalf of the proposed Classes unless and until a Settlement is filed by

Court-appointed counsel and approved by this Court. While Defendants emphasize that the

purported Settlement will be filed a mere 48 days from today, and that it will completely resolve

this litigation, the Litigating Plaintiffs are cognizant of the Court’s statement in CMO 2 that no

Interim Plaintiffs’ Counsel has the authority to “bind another Plaintiff or another putative class of

Plaintiffs absent further order of the Court.” Accordingly, counsel for the Litigating Plaintiffs

were prepared to discuss each of the topics set forth in paragraph 9(b) of CMO 1.

          However, counsel for the Settling Plaintiffs, counsel for Plaintiffs in Support of the

Settlement Schedule, and Defendants maintain that discussion of the topics is not applicable in

light of the purported Settlement negotiated between Defendants and certain Interim Counsel of

Record for the Settling Plaintiffs. Defendants also continue to refuse to disclose the terms of the

purported Settlement, despite the directive in CMO 1 ¶9(d)(v) to discuss settlement efforts.

          CMO 1, ¶(f): Proposed Case Management Schedule.

    EVENT                 Litigating    Settling Plaintiffs,    Defendants
                          Plaintiffs    Plaintiff A.J., and
                                        other Plaintiffs in
                                        Support of
                                        Settlement
                                        Schedule
    Defendants to         1 day after   We are in favor of      October 26, 2020. This event
    disclose purported    Order         disclosure and take     proposed by non-settling
    Settlement terms to   appointing    no position on the      plaintiffs is not an event
    all Plaintiffs’       Lead          timing.                 identified in CMO No. 1. The
    counsel of record     Counsel1                              terms of the Settlement are
                                                                confidential, highly sensitive, and
                                                                Defendants and class members

1
  Counsel for J.S. and R.S., by their guardian, Aparna Iyer, Katherine Czajka, Brandy Johnson,
and Karina Quinteiro, represented by Lesley Weaver and Amy Keller, believe that, after the terms
of the purported Settlement are disclosed, the appointed Lead Counsel can discuss a briefing
schedule on the Settlement or discuss whether further negotiations are appropriate or feasible.
Depending on the answers to these questions, the schedule as proposed by the Litigating Plaintiffs
may need to be modified.



                                                 5
      Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 6 of 16 PageID #:525




                                                                  stand to suffer great prejudice
                                                                  from any premature disclosure
                                                                  made prior to satisfaction of
                                                                  conditions in the settlement and
                                                                  preparation of the settlement for
                                                                  submission to the Court.
    Submit briefing        7 days after   We do not feel this     This proposed event is not an
    schedule regarding     Order          is necessary in light   event identified in CMO No. 1. It
    disputes or agreed     appointing     of CMO 1 and 2.         was also obviated and rejected by
    Protocol for Special   Lead                                   CMO No. 2. It is a waste of Court
    Master for             Counsel.2                              and party resources, as
    Preservation                                                  Defendants are complying with
                                                                  those orders.
    Consolidated           30 days        Not applicable as a     Not applicable as a result of the
    Amended                after Order    result of the           Settlement, which is anticipated
    Complaint              appointing     Settlement.             to be filed with the Court just 34
    (“CAC”)                Lead                                   days after the hearing on lead
                           Counsel                                counsel appointment
    Defendants’            60 days        Not applicable as a     Not applicable as a result of the
    Motion to Dismiss      after filing   result of the           Settlement.
                           CAC            Settlement.
    Opposition to          60 days        Not applicable as a     Not applicable as a result of the
    Motion to Dismiss      after filing   result of the           Settlement.
                           motion to      Settlement.
                           dismiss
    Reply in Support of    45 days        Not applicable as a     Not applicable as a result of the
    Motion to Dismiss      after          result of the           Settlement.
                           opposition     Settlement.
                           to motion to
                           dismiss
    Exchange Initial       October 20,    Not applicable as a     Not applicable as a result of the
    Disclosures            2020           result of the           Settlement.
                                          Settlement.

    File joint or          October 20,    Not applicable as a     Not applicable as a result of the
    competing              2020           result of the           Settlement.
    Protective Order,                     Settlement.
    ESI Protocol, and
    other orders


2
  Defendants state that they are complying with the Court’s CMOs. Despite Litigating Plaintiffs’
request, Defendants have failed to confirm to the Litigating Plaintiffs that they have informed
TikTok’s potential acquirors of the directives of CMO 2.



                                                    6
   Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 7 of 16 PageID #:526




Amend Pleadings,    60 days         Not applicable as a   Not applicable as a result of the
Add Parties, Claims after Order     result of the         Settlement.
or Defenses         on motion       Settlement.
                    to dismiss
Substantial           May 5, 2021 Not applicable as a     Not applicable as a result of the
Production of                     result of the           Settlement.
Discovery                         Settlement.
Fact Discovery        October 5,    Not applicable as a   Not applicable as a result of the
Cutoff                2021          result of the         Settlement.
                                    Settlement.

Class Certification   October 23,   Not applicable as a   Not applicable as a result of the
Brief                 2021          result of the         Settlement.
                                    Settlement.
Class Certification   December      Not applicable as a   Not applicable as a result of the
Opposition            16, 2021      result of the         Settlement.
                                    Settlement.
Class Certification   February      Not applicable as a   Not applicable as a result of the
Reply                 12, 2022      result of the         Settlement.
                                    Settlement.

Fact Expert Reports March 12,       Not applicable as a   Not applicable as a result of the
                    2022            result of the         Settlement.
                                    Settlement.
Fact Expert           April 16,     Not applicable as a   Not applicable as a result of the
Rebuttal Reports      2022          result of the         Settlement.
                                    Settlement.

Fact Expert           May 28,       Not applicable as a   Not applicable as a result of the
Deposition            2022          result of the         Settlement.
Deadline                            Settlement.


                                          Respectfully Submitted,

INTERIM COUNSEL OF RECORD FOR LITIGATING PLAINTIFFS:

DATED: September 8, 2020                  GLANCY PRONGAY & MURRAY LLP
                                          By: /s/ Kara M. Wolke
                                          Kara M. Wolke
                                          1925 Century Park East, Suite 2100
                                          Los Angeles, California 90067-2561
                                          Telephone: (310) 201-9150
                                          Email: kwolke@glancylaw.com




                                             7
Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 8 of 16 PageID #:527




                                  BIRD, MARELLA, BOXER, WOLPERT,
                                  NESSIM, DROOKS, LINCENBERG &
                                  RHOW, P.C.
                                  Ekwan E. Rhow
                                  1875 Century Park East, 23rd Floor
                                  Telephone: (310) 201-2100
                                  Email: erhow@birdmarella.com

                                  PHILLIPS, ERLEWINE, GIVEN &
                                  CARLIN LLP
                                  David M. Given
                                  39 Mesa Street, Suite 201, The Presidio
                                  San Francisco, CA 94129
                                  Telephone: (415) 398-0900
                                  Email: dmg@phillaw.com

                                  HAUSFELD LLP
                                  Megan E. Jones
                                  600 Montgomery Street, Suite 3200
                                  San Francisco, CA 94111
                                  Telephone: (415) 633-1908
                                  Email: mjones@hausfeld.com

                                  BURNS CHAREST LLP
                                  Amanda Klevorn
                                  365 Canal Street, Suite 1170
                                  New Orleans, Louisiana 70115
                                  Telephone: (504) 779-2845
                                  Email: aklevorn@burnscharest.com

                                  LAWRENCE KAMIN, LLP
                                  Peter E. Cooper
                                  300 S. Wacker Dr., Ste. 500
                                  Chicago, IL 60606
                                  Telephone: (312) 372-1947
                                  Email: pcooper@lawrencekamin.com

                                  CLIFFORD LAW OFFICES
                                  Rober A. Clifford
                                  Shannon M. McNulty
                                  120 N LaSalle Street, 31st Floor
                                  Chicago, IL 60602
                                  Telephone: (312) 625-6192
                                  Email: rac@cliffordlaw.com
                                  Email: smm@cliffordlaw.com




                                     8
   Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 9 of 16 PageID #:528




                                     BLEICHMAR FONTI & AULD LLP
                                     By: /s/ Lesley E. Weaver
                                     Lesley E. Weaver
                                     555 12th Street, Suite 1600
                                     Oakland, CA 94607
                                     Telephone: (415) 445-4003
                                     email: lweaver@bflaw.com

                                     DICELLO LEVITT GUTZLER
                                     By: /s/ Amy E. Keller
                                     Amy E. Keller
                                     10 North Dearborn Street, 6th floor
                                     Chicago, IL 60602
                                     Telephone: (312) 214-7300
                                     Email: Akeller@dicellolevitt.com

INTERIM COUNSEL OF RECORD FOR THE SETTLING PLAINTIFFS:

Dated: September 8, 2020             CARLSON LYNCH LLP

                                     By: /s/ Katrina Carroll
                                     Katrina Carroll
                                     Kyle A. Shamberg
                                     Nicholas R. Lange
                                     111 W. Washington Street, Suite 1240
                                     Chicago, IL 60602
                                     Telephone: (312) 750-1265
                                     Email: kcarroll@carlsonlynch.com
                                     Email: kshamberg@ carlsonlynch.com
                                     Email: nlange@carlsonlynch.com

                                     FREED KANNER LONDON &
                                     MILLEN LLC
                                     Jonathan M. Jagher
                                     Kimberly A. Justice
                                     923 Fayette St.
                                     Conshohocken, PA 19428
                                     Tel.: (610) 234-6487
                                     Fax: (224) 632-4521
                                     Email: jjagher@fklmlaw.com
                                     Email: kjustice@fklmlaw.com




                                        9
Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 10 of 16 PageID #:529




                                   FREED KANNER LONDON &
                                   MILLEN LLC
                                   Douglas A. Millen
                                   Brian M. Hogan
                                   2201 Waukegan Road, Suite 130
                                   Bannockburn, Illinois 60015
                                   Tel.: (224) 632-4500
                                   Fax: (224) 632-4521
                                   Email: dmillen@fklmlaw.com
                                   Email: bhogan@fklmlaw.com

                                   CAFFERTY CLOBES MERIWETHER
                                   & SPRENGEL LLP
                                   Jennifer W. Sprengel
                                   Daniel O. Herrera
                                   Nickolas J. Hagman
                                   150 S. Wacker, Suite 3000
                                   Chicago, Illinois 60606
                                   Telephone: 312-782-4880
                                   Facsimile: 318-782-4485
                                   Email: jsprengel@caffertyclobes.com
                                   Email: dherrera@caffertyclobes.com
                                   Email: nhagman@caffertyclobes.com

                                   SAUDER SCHELKOPF LLC
                                   Joseph G. Sauder
                                   Joseph B. Kenney
                                   1109 Lancaster Avenue
                                   Berwyn, PA 19312
                                   Telephone: (610) 200-0580
                                   Fax: (610) 421-1326
                                   Email: jgs@sstriallawyers.com
                                   Email: jbk@sstriallawyers.com

                                   GORDON LAW OFFICES, LTD.
                                   Richard R. Gordon
                                   111 West Washington Street
                                   Suite 1240
                                   Chicago, Illinois 60602
                                   Tel: (312) 332-5200
                                   Fax: (312) 242-4966
                                   Email: rrg@gordonlawchicago.com




                                     10
Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 11 of 16 PageID #:530




                                   STEPHAN ZOURAS, LLP
                                   James B. Zouras
                                   Ryan F. Stephan
                                   Andrew C. Ficzko
                                   Megan E. Shannon
                                   100 N. Riverside Plaza, Suite 2150
                                   Chicago, Illinois 60606
                                   312.233.1550
                                   312.233.1560 f
                                   Email: rstephan@stephanzouras.com
                                   Email: jzouras@stephanzouras.com
                                   Email: aficzko@stephanzouras.com
                                   Email: mshannon@stephanzouras.com

                                   ERIK LANGELAND, P.C.
                                   Erik H. Langeland
                                   (pro hac vice forthcoming)
                                   733 Third Avenue, 15th Floor
                                   New York, N.Y. 10017
                                   Tel: (212) 354-6270
                                   Email: elangeland@langelandlaw.com

                                   TOSTRUD LAW GROUP, P.C.
                                   Jon A. Tostrud
                                   1925 Century Park East, Suite 2100
                                   Los Angeles, CA 90067
                                   Tel: (310) 278-2600
                                   Email: jtostrud@tostrudlaw.com

                                   FEGAN SCOTT LLC
                                   Elizabeth A. Fegan
                                   150 S. Wacker Dr., 24th Floor
                                   Chicago, IL 60606
                                   Phone: 312.741.1019
                                   Fax: 312.264.0100
                                   Email: beth@feganscott.com

                                   FEGAN SCOTT LLC
                                   Melissa Ryan Clark
                                   Jonathan D. Lindenfeld
                                   140 Broadway, 46th Floor
                                   New York, NY 10005
                                   Phone: 332.216.2101
                                   Fax: 917.725.9346
                                   Email: melissa@feganscott.com
                                   Email: jonathan@feganscott.com




                                     11
Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 12 of 16 PageID #:531




                                   FOOTE, MIELKE, CHAVEZ
                                   & O’NEIL, LLC
                                   Kathleen C. Chavez
                                   Elizabeth C. Chavez
                                   Robert Foote
                                   10 W. State Street, Suite 200
                                   Geneva, IL 60134
                                   Tel. No.: (630) 232-7450
                                   Fax No.: (630) 232-7452
                                   Email: ecc@fmcolaw.com
                                   Email: kcc@fmcolaw.com
                                   Email: rmf@fmcolaw.com

                                   CONSUMER PROTECTION LEGAL, LLC
                                   Tiffany M. Yiatras
                                   8235 Forsyth Boulevard, Suite 1100
                                   Saint Louis, MO 63105-1643
                                   Telephone: 314-541-0317
                                   Email: tiffany@consumerprotectionlegal.com

                                   SCOTT+SCOTT
                                   Joseph P. Guglielmo
                                   230 Park Avenue, 17th Floor
                                   New York, NY 10169
                                   Telephone: 212-223-6444
                                   Facsimile: 212-223-6334
                                   Email: jguglielmo@scott-scott.com

                                   SUSMAN GODFREY L.L.P.
                                   Michael Gervais
                                   1900 Avenue of the Stars, Suite 1400
                                   Los Angeles, CA 90067
                                   Tel: (310) 789-3100
                                   Fax: (310) 789-3150
                                   Email: mgervais@susmangodfrey.com

                                   AHDOOT & WOLFSON, PC
                                   Tina Wolfson
                                   10728 Lindbrook Drive
                                   Los Angeles, CA 90024
                                   Tel: (310) 474-9111
                                   Fax: (310) 474-8585
                                   Email: twolfson@ahdootwolfson.com




                                     12
   Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 13 of 16 PageID #:532




INTERIM COUNSEL OF RECORD FOR PLAINTIFF A.J.:

Dated: September 8, 2020              COTCHETT, PITRE & McCARTHY LLP

                                      By: /s/ Mark C. Molumphy
                                      Mark C. Molumphy
                                      Julia Peng
                                      Tyson Redenbarger
                                      Noorjahan Rahman
                                      San Francisco Airport Office Center
                                      840 Malcolm Road, Suite 200
                                      Burlingame, California 94010
                                      Telephone: (650) 697-6000
                                      Facsimile: (650) 697-0577
                                      Email: mmolumphy@cpmlegal.com
                                      Email: jpeng@cpmlegal.com
                                      Email: tredenbarger@cpmlegal.com
                                      Email: nrahman@cpmlegal.com

                                      BOTTINI & BOTTINI, INC.

                                      By: /s/ Albert Y. Chang
                                      Albert Y. Chang
                                      Francis A. Bottini, Jr.
                                      Yury A. Kolesnikov
                                      7817 Ivanhoe Avenue, Suite 102
                                      La Jolla, California 92037
                                      Telephone: (858) 914-2001
                                      Facsimile: (858) 914-2002
                                      Email: fbottini@bottinilaw.com
                                      Email: achang@bottinilaw.com
                                      Email: ykolesnikov@bottinilaw.com


INTERIM COUNSEL OF RECORD FOR OTHER PLAINTIFFS IN SUPPORT OF THE
SETTLEMENT SCHEDULE:

                                      GIRARD SHARP LLP
                                      Daniel Girard
                                      Jordan Elias
                                      Adam Polk
                                      601 California Street, Suite 1400
                                      San Francisco, CA, 94108
                                      Tel: (415) 981-4800
                                      Email: dgirard@girardsharp.com
                                      Email: jelias@girardsharp.com
                                      Email: apolk@girardsharp.com




                                        13
   Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 14 of 16 PageID #:533




                                      CHIMICLES SCHWARTZ KRINER &
                                      DONALDSON SMITH-LLP
                                      Benjamin F. Johns
                                      Beena M. McDonald
                                      361 W. Lancaster Avenue
                                      Haverford, Pennsylvania 19041
                                      Telephone: (610) 642-8500
                                      Facsimile: (610) 649-3633
                                      Email: bfj@chimicles.com
                                      Email: bmm@chimicles.com

                                      LAW OFFICE OF FRANCIS J. FLYNN, JR.
                                      Francis J. “Casey” Flynn, Jr.
                                      3518A Arsenal Street
                                      Saint Louis, Missouri 63118
                                      Telephone: (314) 662-2836
                                      Email: casey@lawofficeflynn.com

                                      ONDERLAW, LLC
                                      Lawana S. Wichmann
                                      James G. Onder
                                      110 E. Lockwood Ave, 2nd Floor
                                      St. Louis, MO 63119
                                      Telephone: (314) 963.9000
                                      Facsimile: (314) 963-1700
                                      Email: Wichmann@onderlaw.com
                                      Email: Onder@onderlaw.com


INTERIM COUNSEL OF RECORD FOR PLAINTIFF M.E.:

Dated: September 8, 2020              GIBBS LAW GROUP LLP
                                      By: /s/ Eric H. Gibbs
                                      Eric H. Gibbs
                                      505 14th Street, Suite 111
                                      Oakland, CA 94612
                                      Telephone: (510) 350-9700
                                      ehg@classlawgroup.com




                                        14
   Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 15 of 16 PageID #:534




COUNSEL FOR DEFENDANTS BYTEDANCE INC. AND TIKTOK INC.:

Dated: September 8, 2020              WILSON SONSINI GOODRICH
                                      & ROSATI
                                      Professional Corporation
                                      By: /s/ Anthony J Weibell
                                      Anthony J. Weibell
                                      650 Page Mill Road
                                      Palo Alto, CA 94304-1050
                                      Telephone: (650) 493-9300
                                      Facsimile: (650) 565-5100
                                      Email: aweibell@wsgr.com




                                        15
   Case: 1:20-cv-04699 Document #: 38 Filed: 09/08/20 Page 16 of 16 PageID #:535




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon

all counsel of record in this case by the Notice of Electronic Filing issued through the Court’s

Electronic Case Filing System on this date.

                                                     /s/ Kara M. Wolke
                                                     Kara M. Wolke
